

	

		II

		109th CONGRESS

		2d Session

		S. 2328

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2006

			Mr. Kerry (for himself

			 and Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the temporary suspension of duty on certain

		  synthetic filament yarns.

	

	

		1.Certain synthetic filament

			 yarns

			(a)In

			 generalHeading 9902.01.90 of

			 the Harmonized Tariff Schedule of the United States (relating to certain

			 filament yarns) is amended by striking 12/31/2006 and inserting

			 12/31/2009.

			(b)Effective

			 dateThe amendment made by subsection (a) applies to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of enactment of this Act.

			

